        Case 1:19-cv-02801-AT-SN Document 38 Filed 02/24/20 Page 1 of 1

                              THE MARKS LAW FIRM, P.C.

                                       February 24, 2020

VIA ECF
Hon. Analisa Torres
United States District Judge
United States Courthouse
500 Pearl Street, Courtroom 15D
New York, New York 10007

                       RE:     Doncouse v. Matto MGMT NY LLC et. al
                               Index: 1:19-cv-02801-AT

Dear Judge Torres,

        The undersigned counsel represents Plaintiff in the above referenced matter and
respectfully requests an appearance before Your Honor to adjudicate the discovery issues.

       On October 16 2020, Plaintiff served its Rule 26 initial disclosures, combined discovery
demands, requests for admissions and notice for deposition upon all Defendants in accordance
with your Honor’s Case Management Plan and Scheduling Order. Defendant has responded with
nothing more than generic objections or they will supplement its response. Plaintiff is seeking
Defendant to supplement their responses with a meaningful production.

       The Parties have made several attempts to resolve this case, and the discovery issues to
no avail. The parties last spoke on September 21, 2020 regarding the discovery issues, without
any resolution the discovery disputes either.

       Defendant’s failure to produce discovery responses without any justification is highly
prejudicial to Plaintiff. Therefore, Plaintiff respectfully requests a conference to adjudicate the
discovery issues by obtaining the necessary discovery before the close of fact discovery.

        We thank you and the Court for its time and consideration on this matter.

                                                                Regards,

                                                             The Marks Law Firm, P.C.


                                                       By:
                                                                 Bradly G. Marks




                       175 Varick Street, 3rd FL, New York, New York 10014
                 T: (646) 770 – 3775, F: (646) 867 – 2639, brad@markslawpc.com
                                      www.markslawpc.com
